I agree with that part of the opinion which holds that the plaintiff had the burden of proving negligence on the part of the defendant under the circumstances shown in this case. I also agree with the statement in the opinion that the trial court was in error in holding as a matter of law that the defendant had used due care. I am unable to agree, however, with the holding that the court could say as a matter of law that there was no evidence to show that defendant's failure to use due care was the proximate cause of the accident. I think there was evidence from which a jury could reasonably *Page 62 
find that the driver of the defendant's tow car was negligent — not only in failing to look back or signal but in driving into a traffic lane on an icy road when a loaded coal truck was approaching within a short distance from behind. I further think that the jury could reasonably have found that that negligence of the tow-car driver was the proximate cause of the accident. I therefore think that the non-suit was improperly granted. A jury has the right to consider probabilities. Schoepper v. HancockChemical Co., 113 Mich. 582, 71 N.W. 1031; Lillstrom v.Northern Pac. R. Co., 53 Minn. 464, 55 N.W. 624, 20 L.R.A. 587; 20 Am. Jur. 1101, Sec. 1250, Note 3; George v. Iowa  S.W. Ry.Co., 183 Iowa 994, 168 N.W. 322. What were the probabilities shown by the evidence in this case? It seems to me very probable that the skidding of the coal truck was caused by brakes being applied or an attempt being made to turn it; that the truck driver was very probably prompted or compelled to slow down or turn in order to avoid driving into the plaintiff's car or the tow car which was in front of it; that the tow car was very probably so far into the truckman's lane that it was natural for the truckman to try to slow down or turn.
Common experience tells us that a truck does not ordinarily skid when being driven straigh ahead on a level road unless brakes are applied or an attempt is made to turn, but if the road is icy and another car moves into the line of travel, necessitating slowing down or turning, then skidding is a very common experience. Adopting the ordinary rules as to presumptions, and without resorting to the doctrine of res ipsa loquitur, it seems to me that the jury could reasonably have believed from the evidence that the proximate cause of the skidding of the truck and of the plaintiff's damage was the negligence of the driver of the tow car in pulling diagonally into the icy road in the truckman's line of travel. I think therefore that the court was in error in taking the case from the jury. It is unfortunate of course that we do not have the benefit of the testimony of the driver *Page 63 
of the coal truck. But I think no presumption against the plaintiff should be indulged on account of his failure to call this witness, since it appears that such failure was due to the theory of plaintiff's counsel that he did not have the burden of proving negligence in order to make out a prima facie case.
I also think that it was not necessary for plaintiff to amend his complaint in order to have the evidence of negligence of defendant considered by the court at the time of the motion for non-suit. The evidence as to the circumstances of the accident had been brought out by defendant himself or without objection on his part. It may be proper, in an action against a bailee based upon his negigence, to require a plaintiff to plead negligence specifically, but if the complaint merely alleges the contract of bailment and the refusal of the bailee to return the property in the same condition as when received, and evidence is then received without objection on defendant's part of circumstances from which it can be inferred that defendant was negligent and that his negligence was the proximate cause of the accident, I think it improper to grant a non-suit.